         Case 1:21-mj-02295-MBB Document 10 Filed 05/04/21 Page 1 of 1



                        UNITED STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS


United States of America

        v.                                           CRIMINAL ACTION NO.
                                                     1:21-mj-02295-MBB
Andre Tilahun

                            ORDER PURSUANT TO
                  FEDERAL RULE OF CRIMINAL PROCEDURE 5


BOWLER, U.S.M.J.

        In   compliance    with   the   Due   Process    Protections     Act    and

consistent with Brady v. Maryland, 373 U.S. 83 (1963) and its

progeny, the United States is ordered to disclose all exculpatory

information,      in   a   timely   manner,     to    the   defendant.         This

information includes, but is not limited to, evidence that is

material and is favorable to the accused.               Specific categories of

exculpatory evidence that must be provided to the defense are set

forth    in   Local    Rule   116.2.     The    failure     to   discharge     this

obligation may result in consequences, including the reversal of

any conviction, exclusion of evidence, adverse jury instructions,

dismissal of charges, contempt proceedings, and/or sanctions by

the Court.

        So Ordered.

                                              /s/ Marianne B. Bowler
                                              Marianne B. Bowler, U.S.M.J.
Dated: 5/4/2021
